DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4, 11, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (US Pub No. 2005/0073136).
	Regarding claim 1, Larsson teaches a method of estimating an attention state of a subject within a scene using a monitoring system, the monitoring system including an imaging camera configured to capture images of the subject and a processor circuit configured to generate subject attention data of the subject (See Fig. 16-20, [0038]-[0040], [0096], [0158], and [0228]), the method comprising:
a) generating a primary visual attention ray of the subject from current subject attention data, the primary visual attention ray including an origin and a direction (See Fig. 11, [0027], and [0160]);
b) generating an angular distribution of visual attention rays having an origin common to the primary visual attention ray (See [0112] and [0210]);

d) determining an intersection of the projected visual attention rays with one or more of the regions of interest (See Fig. 11 and [0027]); and
e) based on the intersection, determining an estimated attention state of the subject’s attention (See [0112] and [0228]).
Regarding claim 2, Larsson teaches wherein the subject attention data includes one or both of eye gaze and head pose data (See [0032], [0034], and [0126]).
Regarding claim 3, Larsson teaches determining an availability of current subject attention data (See [0112], [0132], [0126], and [0228]).
Regarding claim 6, Larsson teaches determining a confidence measure of visual attention (See [0132] and [0162]).
Regarding claim 7, Larsson teaches the angular distribution of visual attention rays is distributed based, at least in part, on the confidence measure (See [0132] and Fig. 14-15).
Regarding claim 8, Larsson teaches the confidence measure is based on an angle of the primary visual attention ray relative to a position and/or orientation of the imaging camera (See [0132] and Fig. 14-15).
Regarding claim 9, Larsson teaches stage e) includes determining a number of intersections of the projected visual attention rays with the one or more regions of interest (See [0010] and Fig. 16-18 and 30-36).
Regarding claim 10, Larsson teaches the estimated attention state includes a likely region of interest of the subject’s attention (See [0010] and Fig. 16-18 and 30-36).
Regarding claim 17, Larsson teaches the estimated attention state includes a designation that the subject’s attention is outside the one or more regions of interest (See [0151]).
Regarding claim 18, Larsson teaches wherein the angular distribution of visual attention rays is a gaussian distribution (See [0210]).
Regarding claim 19, Larsson teaches wherein the angular distribution of visual attention rays is a gaussian distribution (See [0120] teaches applying ocular rules based on human ocular capability. Fig. 30-33 and [0216] teaches determining/plotting the standard deviation for the angular distribution).
Regarding claim 23, Larsson teaches system for estimating an attention state of a subject within a scene, the system comprising:
an imaging camera configured to capture digital images of the subject (See Fig. 19, [0109], and [0158]);
one or more light sources configured to illuminate the subject during a period in which the digital images are captured (See [0163]); and
a processor circuit configured to:
process the captured images and to generate subject attention data of the subject (See Fig. 30-33 and [0109]);
generate a primary visual attention ray of the subject from current subject attention data (See Fig. 11, [0027], and [0160]);
generate an angular distribution of visual attention rays having an origin common to the primary visual attention ray (See [0112] and [0210]);  
project the primary visual attention ray and the angular distribution of visual attention rays onto a digital representation of the scene having a plurality of predefined regions of 
determine an intersection of the projected visual attention rays with one or more of the regions of interest (See Fig. 11 and [0027]); and
based on the intersection, determining estimate an estimated attention state of the subject’s attention (See [0112] and [0228]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THOMAS S MCCORMACK/Primary Examiner, Art Unit 2683